         Case 4:20-cv-00768-KGB Document 12 Filed 02/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

QUINTON RILEY,                                                                          PLAINTIFF
ADC #156458

v.                             Case No. 4:20-cv-00768-KGB-JJV

DEXTER PAYNE, Director,                                                               DEFENDANT
Arkansas Division of Correction


                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Quinton Riley’s complaint is dismissed with prejudice (Dkt. No. 1). The relief sought is denied.

       So adjudged this the 3rd day of February, 2021.


                                                       _______________________________
                                                       Kristine G. Baker
                                                       United States District Judge
